Bebey, J.,
(dissenting.) My brother Vanderburgh has gone over the whole ground involved in this appeal so thoroughly that I do not deem it necessary to supplement his opinion with any prolonged argument, for the purpose of justifying my adherence to my former dissent in this case. I shall content myself with a few brief suggestions. In the first place, it seems to me that in this case, as in others, it is of capital importance to start right. If we start out with what seems to be a prominent idea in the majority opinion, viz., that a leading purpose of the present proceedings for the enforcement of taxes is to make tax titles perfect and unassailable, it will not, perhaps, be difficult to reach the conclusion that delinquency is not essential to jurisdiction. But if, on the other hand, we start out with what appears to me to be the only right idea, viz., that the single and controlling purpose of the tax law is, briefly stated, to collect taxes, and that the judicial and other machinery employed for this purpose is merely a means to an end, I think there is no serious or substantial difficulty in reaching the conclusion that delinquency *40in fact is, to borrow the expressive phrase of the late Mr. Justice Cornell in Eastman v. Linn, 26 Minn. 215, (2 N. W. Rep. 693,) a “jurisdictional prerequisite” of a valid judgment. When a tax has been once paid, and is therefore collected, the whole purpose of the tax law is, as respects the land from which the tax was due, and upon which it was charged, completely accomplished. The owner of the land has done his full duty, and, as respects that tax, the state has not and cannot have any further claim upon him or his land.
Now, section 69 provides, by way of definition, that each tract or lot of real property, the taxes upon which “remain unpaid” on the first day of June, “shall be deemed delinquent." Section 70 provides that the county auditor shall file in the office of the clerk of the district court “a list of the delinquent taxes upon real estate within his county, which list shall contain a description of each piece or parcel of land on which such taxes shall be so delinquent;” and that “the filing of such list shall have the force and effect of filing a complaint in an action by the county against each piece or parcel of land therein described.” Section 71 provides that the clerk shall deliver to the auditor “a copy of the list so filed,” attaching thereto a notice stating that it is “the list of taxes and penalties on real estate for the county remaining delinquent on the first day of June.” Section 73 p>rovides that, when the last publication of the list is made, “the notice shall be deemed to have been served, and the court to have acquired full and complete jurisdiction to enforce, against each piece or parcel of land in said published list described, the taxes, accrued penalties, and costs upon it then delinquent.” Looking at these provisions with reference to the views of the purpose and scope of our tax law which I have before expressed, I find no difficulty in arriving at the conclusion that the jurisdiction conferred upon the district courts in tax proceedings was intended to be and is exclusively confined to cases in which taxes are in fact delinquent, and does not embrace any case in which taxes are not delinquent because they have been in fact paid.
I shall not dwell upon this further than to call attention to the words which I have italicized in my quotations from the statute, as respects other and subsequent provisions of the tax law, which, taken *41alone, might seem inconsistent with this conclusion. I think they are to be used in subordination to those which I have quoted, and with reference to what I have stated to be the leading purpose and scope of the tax law. As to the proper significance of such other and subsequent provisions, I shall add nothing to what is very satisfactorily said by my brother Yanderburgh. Many cunning amendments and changes of the tax law have been made from time to time, but, in my opinion, none of them (whatever may have been the designs of their framers in that direction) have succeeded in essentially changing or effecting what I have indicated to be its sole purpose and scope. I have no hesitation in saying that, if the construction put upon the law by the majority of the court is correct, the law is monstrously unjust, and so much of it as furnishes any pretext for such construction ought to be immediately repealed. In this respect I agree with my brethren Yanderburgh, Mitchell, and Dickinson, though, as I understand his opinion, not with the chief justice. As I read his opinion, he regards the provisions giving jurisdiction, as he understands them, to render judgment against all lands, whether the taxes upon them have been paid or not, and whether they are exempt or not, as wise, and, in fact, necessary to an efficient tax procedure.
I have already exceeded the space which I intended to occupy, and will only add what I said, in substance, in my former dissenting opinion in the case, viz., that, as the construction given to the law by the majority of the court is not necessary, and works great injustice, it ought not, in my judgment, to prevail.